Citation Nr: 0945099	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  06-30 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from May 1996 to August 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In July 2009, the Veteran testified at a personal hearing 
conducted at the RO before the undersigned Acting Veterans 
Law Judge (AVLJ).  A copy of the transcript of that hearing 
is of record.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities 
include: eczematous dermatitis (60 percent), depression (50 
percent), tendonitis of the left wrist with ulnar neuropathy 
(10 percent), hemorrhoids (0 percent), and migraine headaches 
(0 percent).  

2.  The Veteran has reported that she graduated from high 
school, was trained and previously worked as a dental 
assistant and technician, and currently works in an indoors 
sedentary occupation as a telephone sales representative.  

3.  The preponderance of the evidence does not show the 
Veteran's service-connected disabilities prevent her from 
securing or following substantially gainful employment 
commensurate with her educational and occupational 
background.  


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a December 2005 letter, issued prior to 
the decision on appeal, notified the Veteran of the criteria 
for her TDIU claim.  This document also informed her that VA 
would make reasonable efforts to help her obtain necessary 
evidence with regard to this issue but that she must provide 
enough information so that the agency could request the 
relevant records.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II); VAOPGCPREC 1-2004 
(February 24, 2004); and Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

In addition, an April 2006 letter notified the Veteran of the 
type of evidence necessary to establish an effective date.  
See Dingess/Hartman, 19 Vet. App. at 488.  Although this 
correspondence was issued after the initial denial of the 
Veteran's TDIU claim in February 2006, the timing defect was 
cured by the RO's subsequent re-adjudication of this issue 
and issuance of a statement of the case in August 2006 and 
supplemental statements of the case in August 2007 and April 
2009.  Pelegrini II.  See also Mayfield v. Nicholson, 
444 F.3d at 1333.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  

In the present case, the record reflects that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the Veteran including service treatment 
records, post service treatment records, as well as VA 
examination reports.  

As discussed herein, the VCAA provisions have been 
considered.  The Board finds that VA has complied with them.  
The Veteran was notified and aware of the evidence needed to 
substantiate her claim, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between her and VA in obtaining such evidence.  The Veteran 
has actively participated in the claims process by submitting 
medical evidence and testifying at a hearing.  Therefore, she 
was provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. 
at 121.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2009).  

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, peculiar effects of occupational activities, defects 
in physical or mental endowment preventing the usual amount 
of success in overcoming the handicap of disability, and the 
effects of combinations of disability.  38 C.F.R. § 4.15 
(2009).  

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if a veteran is unable to secure or follow a 
substantially gainful occupation as a result of 
service-connected disability, provided the veteran has one 
service-connected disability rated at 60 percent or higher, 
or two or more service-connected disabilities with one 
disability rated at 40 percent or higher and with a combined 
rating at 70 percent or higher.  The existence or degree of 
nonservice-connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that a veteran's service-connected 
disabilities render him or her incapable of substantially 
gainful employment.  38 C.F.R. § 4.16(a) (2009).  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of 
service-connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b) (2009); see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (a determination must be made as 
to whether there are circumstances in a veteran's case, apart 
from any nonservice-connected condition and advancing age, 
which would justify a TDIU due solely to service-connected 
disability(ies)).  In cases where the schedular criteria are 
not met, an extraschedular rating is for consideration.  
38 C.F.R. §§ 3.321, 4.16(b) (2009).  

Here, the Veteran has the following service-connected 
disabilities:  eczematous dermatitis (60 percent), depression 
(50 percent), tendonitis of the left wrist with ulnar 
neuropathy (10 percent), hemorrhoids (0 percent), and 
migraine headaches (0 percent).  Although she meets the 
schedular criteria, a determination must still be made as to 
whether these disabilities alone are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§ 3.341; see also 38 C.F.R. § 4.16(a) (if the percentage 
requirements are met, a TDIU may be awarded if an evaluator 
determines that the veteran's disabilities render him or her 
incapable of substantially gainful employment without regard 
to the existence or degree of nonservice-connected 
disabilities).  

Specifically, for the Veteran to prevail in her claim for 
TDIU benefits, it is necessary that the record reflect some 
factor which takes her case outside the norm of other such 
veterans.  38 C.F.R. §§ 4.1, 4.15 (2009).  In other words, 
the sole fact that she is unemployed or has difficulty 
obtaining employment is not enough.  The assignment of a 
rating is itself recognition of industrial impairment.  See 
38 U.S.C.A. § 1155 & 38 C.F.R. § 4.1 (stipulating that 
disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning 
capacity).  The question presented in the present appeal is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether she can find 
employment.  See 38 C.F.R. 4.16(a); Van Hoose, 4 Vet. App. 
361.  

In addressing this matter, the Board has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis in the 
following decision will focus specifically on what evidence 
is needed to substantiate the issue on appeal and what the 
evidence in the claims file shows, or fails to show, with 
respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The Veteran in the present case states she graduated from 
high school, has been trained as a dental assistant and 
technician, and has a history of employment in a dental 
laboratory and as an intern for a dentist.  See, e.g., July 
2009 hearing transcript (T.) at 5-7.  See also VA 
Form 21-8940, Veteran's Application For Increased 
Compensation Based On Unemployability (Form 21-8940), which 
was received at the RO in November 2005.  She currently works 
indoors in a sedentary occupation as a telephone sales 
representative and is studying criminal justice in an online 
college program.  See T. at 4.  See also report of March 2009 
VA general medical and mental disorders examinations.  

Throughout the current appeal, however, the Veteran has 
maintained that her service-connected disabilities have 
rendered her incapable of working.  In particular, she 
explains that exposure to the sun exacerbates her 
service-connected skin disorder and that stress aggravates 
both her service-connected skin and psychiatric disabilities.  
See, e.g., T. at 3.  Also, she asserts that as a result of 
her service-connected left upper extremity disability she 
loses feeling in her left arm and is periodically unable to 
use her left hand.  See, e.g, VA Form 9, Appeal To Board Of 
Veterans' Appeals, which was received at the RO in September 
2006.  

The Board acknowledges that in June 2006, prior to beginning 
training in the dental field, the Veteran reported at a VA 
mental disorders examination that periodic flare-ups of her 
service-connected skin disorder had "a certain interference 
with her employability" as a floor supervisor in a 
cafeteria, a dispatcher, and a billing clerk.  Following an 
interview and review of the claims folder, the examiner 
expressed his opinion that the Veteran's skin and psychiatric 
problems are "strong . . . contributing factor[s]" to her 
employability difficulties.  Indeed, the examiner noted that 
the Veteran's depression "may be associated with . . . [her] 
unemployability because of her skin condition."  

Significantly, however, the overall medical evidence of 
record does not support the Veteran's contentions.  For 
instance, in discussing her employment history as a floor 
supervisor in a cafeteria, a dispatcher, and a billing clerk 
at the June 2006 VA mental disorders examination, the Veteran 
noted that she had last worked one year prior to that 
evaluation.  She explained that "it . . . [was] very hard to 
. . . [be] employ[ed] . . . with four children under her 
custody."  Importantly, in appearing to conclude that the 
Veteran was unemployable as a result of her service-connected 
skin and psychiatric disorders, the examiner did not address 
this statement from the Veteran.  Indeed, the examiner 
provided no rationale for his opinions.  

Moreover, and of particular significance to the Board, is the 
fact that the additional pertinent evidence of record clearly 
supports the conclusion that the Veteran's service-connected 
disabilities alone do not render her unable to work.  For 
instance, at a VA general medical examination conducted in 
February 2006, essentially contemporaneous with the June 2006 
VA mental disorders examination, the Veteran again reiterated 
that she could not work because her service-connected skin 
disorder was exacerbated by exposure to the sun and by 
stress.  At the completion of that examination, the examiner 
concluded that the Veteran was in fact employable-despite 
her skin and psychiatric problems.  In support of this 
conclusion, the examiner explained that the Veteran has been 
taking care of her children since June 2005, that such 
activities involve a lot of stress, and that she still had 
not had any major eruptions of her skin disorder.  Indeed, 
the Veteran herself admitted that she had not experienced any 
major skin eruptions since 2004, and the examiner noted that 
the Veteran's skin and psychiatric conditions are treatable.  

VA outpatient treatment records dated in early 2007 first 
document the Veteran's attendance at dental assistance 
school.  Although she reported in June 2007 that she was 
going to school and "doing telemarketing," she also 
asserted she had essentially not worked since her discharge 
from service.  

In September 2008 the Veteran underwent a VA mental disorders 
examination.  At the conclusion of the interview, the 
examiner expressed his opinion that a diagnosis of a bipolar 
disorder "is a somewhat more accurate reflection of . . . 
[the] [V]eteran's symptoms than the more generic depressive 
condition."  In addition, the examiner found no evidence of 
a significant exacerbation of the Veteran's psychiatric 
symptomatology since the prior evaluation had been completed 
approximately two years earlier.  Indeed, the September 2008 
VA examiner assigned a Global Assessment of Functioning (GAF) 
score of 55, which is reflective of moderate symptoms such as 
a flat affect, circumstantial speech, and occasional panic 
attacks or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994) (DSM IV) (one factor for 
consideration in a psychiatric evaluation is the GAF score, 
which is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness).  

Most recently, in March 2009, the Veteran underwent several 
VA examinations to assess the impact of her service-connected 
disabilities on her employability.  Following a VA mental 
disorders examination conducted in that month, the examiner 
concluded that the Veteran's "[c]learly . . . is not 
unemployable . . . [as a result of her] bipolar disorder."  
In support of this conclusion, the examiner noted that the 
Veteran is currently working full time as a sales 
representative for a lawn care business and studying criminal 
justice in an online college program.  Also, the examiner 
referenced the Veteran's need for only periodic treatment for 
her compensable service-connected disabilities.  

Indeed, the Veteran described her current employment as 
involving "a very positive environment . . . [and] low 
stress."  She reported enjoying her work.  [Indeed, the 
Veteran also admitted that, while she lost some prior 
employment as a result of her skin breakouts, she did lose 
two jobs because she had lost her childcare.  She 
specifically stated that she had previously missed "a lot of 
work" so that she could care for her daughter who has 
special needs.]  Currently, the Veteran reports that her 
father lives with her and her children and is "understanding 
about her issues and tries to support her."  Indeed, her 
father's presence in her house "has helped her deal with 
some of her stress and allows her the ability to leave the 
house and cool down when she starts to feel angry or over[ly] 
anxious."  

Following a VA joints examination also conducted in March 
2009, the examiner acknowledged that the Veteran's 
service-connected left wrist tendonitis renders her unable to 
work as a helicopter mechanic (a job for which she was 
trained during her active duty).  Indeed, the examiner 
believes that the Veteran "would have great difficulty with 
any job that requires constant heavy gripping of tools . . . 
[or] similar objects."  Importantly, however, the examiner 
also opined that the Veteran could still do sedentary work, 
in an appropriately-related field, that does not require the 
constant use of her left wrist.  

Also in March 2009, the Veteran underwent a VA general 
medical examination.  At the completion of the examination, 
the examiner concluded that the Veteran's service-connected 
eczema, headaches, and hemorrhoids "do not have a 
significant effect on her occupational functioning or 
employability."  The examiner acknowledged that the Veteran 
would have difficulty working as a dental technician because 
the heat caused by wearing gloves would trigger a rash and 
that she would have problems working as an airplane mechanic 
because that type of job would require work be done outside 
where she would be exposed to the sun.  However, the examiner 
also concluded that the Veteran's service-connected 
disabilities do not render her unemployable for her current 
indoors sedentary occupation as a telephone sales 
representative.  

In support of these conclusions, the examiner noted that, 
although the Veteran was unable to continue working as a 
dental assistant because the need to wear gloves caused sores 
to develop on her hands, her current job with a lawn care 
company involves work inside (and not outside, where she 
would be exposed to the sun).  The Veteran admitted that she 
has not had to miss work due to her headaches because they 
are not prostrating.  Further, her skin condition does not 
affect her ability to work inside, particularly when such a 
job does not involve stress (which can aggravate her skin 
problems).  Also, she noted that she had not had hemorrhoids 
since her discharge from active duty in 2004.  

As this discussion illustrates, the Veteran's 
service-connected disabilities alone are not of such severity 
as to preclude her participation in all forms of 
substantially gainful employment.  Evidence of record 
indicates that the Veteran's service-connected skin disorder 
prevents her from working as a dental assistant because such 
a job requires her to wear gloves that, through the heat 
generated on her hands, cause eruptions of her dermatological 
rashes.  This disability also prevents her from working as a 
helicopter mechanic (a job for which she was trained during 
her active duty) because such tasks are completed outdoors 
and because exposure to the sun exacerbates her skin 
condition.  Further, an examining physician has opined that 
the Veteran's service-connected left wrist tendonitis renders 
her unable to work, not only as a helicopter mechanic, but 
also in any job "that requires constant heavy gripping of 
tools . . . [or] similar objects."  

Significantly, however, multiple VA examiners have concluded 
that, despite the Veteran's service-connected disabilities, 
she would be able to work indoors in a sedentary job.  
Indeed, and of particular importance in this matter, is the 
fact that the Veteran currently does work indoors full-time 
as a sales representative for a lawn care business and 
studies criminal justice in an online college program.  The 
Veteran admits that she enjoys her job, which involves "low 
stress."  While she has previously lost some work because 
she had to care for her daughter who has special needs, she 
now has her father living with her and he "has helped her 
deal."  

The record contains no evidence (including any assertions 
from the Veteran) that she has lost any time from her current 
job as a result of her service-connected disabilities.  
Post-service medical records reflect the need for only 
periodic outpatient treatment for her service-connected 
disabilities.  The Board concludes that the preponderance of 
the evidence fails to establish entitlement to a TDIU.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).  


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
JOHN NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


